Case 2:20-cv-04811-JMA-SIL Document 18 Filed 09/13/21 Page 1 of 2 PageID #: 48

                                                  The Law Office Of Christina Giorgio, PLLC
                                                                                      30 Wall Street, 8th Floor
                                                                                        New York, NY 10005
                                                                                              (347) 320 6670
                                                                                   cgiorgio@giorgiolegal.com



VIA ECF

                                       September 13, 2021

Honorable Steven I. Locke
United States District Court Magistrate Judge
For the Eastern District of New York
Long Island Courthouse
Courtroom 820
100 Federal Plaza
Central Islip, NY 11722

       Re: John Kwon v Gold Coast Sports Cars, LLC and Evan Christodoulou
          Case No.: 20-CV-4811 (JMA)(SIL) (Close Closed)
          Opposition to Defendants’ Request for an Extension of Time to File Their Reply Papers

Dear Judge Locke:

This office represents Plaintiff in the above referenced matter that Judge Joan M. Azrack closed
on January 14, 2021. Pursuant to Your Honor’s Individual Motion Practice Rules, Rule 4(A)(i),
Plaintiff submits this response to Defendants’ Letter Motion to request a “one week extension of
time” to file Defendants’ reply papers associated with Defendants’ Federal Rules of Civil
Procedure, Rule 41(d) motion. Pursuant to the parties’ stipulation Defendants’ reply papers are
due today, September 13, 2021.

To briefly summarize the background, Plaintiff filed his federal complaint on October 7, 2020.
On January 13, 2021, prior to Judge Azrack even scheduling, much less holding, a conference on
Defendants’ request for a pre-motion conference on their intention to file a Rule 12(b)(6) motion
to dismiss the complaint, Plaintiff voluntarily dismissed his complaint without prejudice pursuant
to Federal Rules of Civil Procedure Rule 41(a)(1)(A)(i). Judge Azrack entered the notice of
dismissal and closed the case on January 14, 2021. After excising all federal claims from his
complaint, Mr. Kwon filed a new complaint in New York Supreme Court County of Queens on
March 3, 2021.

In the face of on-point case law holding that Rule 41(d) relief is unavailable under these exact
facts, Defendants nonetheless intend to ask this Court to grant it to them. Plaintiff objects to
Defendants’ request for an extension of time to submit their reply papers.

First, the issue is not “nuanced” or “novel.” To the contrary, on-point case law demonstrates that
Defendants either utterly failed to educate themselves on Rule 41(d) or brought the underlying
motion for improper reasons, or both. Delvalle v. Cedric Kushner Promotions, LTD, 2000 WL
1915808 *1 (S.D.N.Y. Jan. 9, 2000) (holding that Rule 41(d) relief is not available where the
plaintiff refiles the action in state court).

Second, Defendants’ request for an extension of time appears to be an attempt to use the
pendency of this frivolous motion as a basis for adjourning the September 30, 2021 hearing
Case 2:20-cv-04811-JMA-SIL Document 18 Filed 09/13/21 Page 2 of 2 PageID #: 49
                                                                                 Hon. Steven I. Locke
                                                                                  September 13, 2021
                                                                                          Page 2 of 2

before New York Supreme Court Justice Anne-Marie Golia on Defendants’ motion to change
venue (from Queens to Long Island) in order to further delay the state court proceeding.

Third, Defendants’ request fails to comply with the Court’s rules governing adjournment and
extensions of time. Under the Court’s Individual Rule 2(B)(A)(i), Defendants were obligated to
submit this request on or before September 9, 2021. The bases for the extension articulated in
their letter motion were known to them prior to September 9, 2021, and prior to signing the
briefing stipulation. Moreover, being busy with other work is fundamentally not “good cause.”

Fourth, Plaintiff did not “request[] an extension of time of nearly a month” nor did Defendants
agree to “an extension as a matter of courtesy.” Rather, Defendants moving papers were not
served until August 20, 2021, when Plaintiff agreed to accept service via email. With August 20,
2021 as the agreed upon service date, Plaintiff took his allotted 14 days to respond and served his
opposition papers on September 3, 2021. At the time the parties memorialized their briefing
schedule, Plaintiff consented to Defendants’ request for three additional days to submit their
reply papers. In electing to bring this motion, Defendants had a duty to educate themselves on
the law governing the rule under which they brought their motion. If they had done so, ten days
would be ample time to finalize a brief reply. With respect to professional courtesies, Plaintiff
has extended them repeatedly to Defendants, including consenting to Defendants filing a
corrected brief for this motion and their request for 10 days to prepare their reply papers rather
than the 7 days allowed under the rule.

For the above reasons, Plaintiff respectfully requests that the Court deny the Defendants’ request
for an extension of time to file their reply papers.


                                         Respectfully submitted,

                                         THE LAW OFFICE OF
                                         CHRISTINA GIORGIO, PLLC

                                         /s/

                                         Christina Giorgio




cc: All Counsel of Record Via ECF
